_,


                                                                                    USDSSDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
                                                                                    DOC #: _ _ _ _ _ __
                                                                                    DATE FILED: S- / 13 f--;i_f
      UNITED STATES OF AMERICA                                          Protecti _ ~- ~-·

                      V.                                                21 Cr. 16 (KMW)

      JOSEPH BELMAR,

                                    Defendant.



             Upon the application of the United States of America, with the consent of the undersigned

     counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby

     finds and orders as follows:

             WHEREAS, the Government will make disclosure to the defendant of documents, objects

     and information, pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the

     Government' s general obligation to produce exculpatory and impeachment material in criminal

     cases, all of which will be referred to herein as "disclosure material";

             WHEREAS, the Government's disclosure material may include Confidential Information

     that would (i) affect the privacy interests of third parties; (ii) impede, if prematurely disclosed, the

     Government's ongoing investigation of uncharged individuals; (iii) expose sensitive personal

     information; and (iv) that is not authorized to be disclosed to the public or disclosed beyond that

     which is necessary for the defense of this criminal case;

             WHEREAS, the entry of a protective order in this case will permit the Government to

     produce expeditiously disclosure material without further litigation or the need for substantial

     redactions, and will afford the defense prompt access to such materials, in substantially unredacted

     form , which will facilitate the preparation of the defense;
NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

           1. Confidential Information so designated by the Government shall not be disclosed

by the defendant or defense counsel, including any successor counsel (collectively, "the defense"),

other than as set forth herein, and shall be used by the defense solely for purposes of defending

this action. All Confidential Information possessed by the parties shall be maintained in a safe and

secure manner.

           2. Confidential Information may be disclosed by the defense to the following persons

(hereinafter, "Designated Persons"):

                 a. The defendant;

                 b. investigative, paralegal, secretarial, clerical, and other personnel employed or

retained by defense counsel;

                 c. independent expert witnesses, investigators, or advisors retained by defense

counsel in connection with this action;

                 d. Potential witnesses for the purposes of defending this action; and

                 e. Such other persons as hereafter may be authorized by the Court.

All Designated Persons to whom Confidential Information is disclosed in accordance with this

provision shall be subject to the terms of this Order. To the extent Confidential Information is

disclosed to any Designated Persons, defense counsel shall first provide each Designated Person

with a copy of this Order and instruct such Designated Persons that they are bound by the terms

of this Order. Defense counsel shall maintain a record of what information has been disclosed to

which such persons.

           3. Attorneys' Eyes Only Material.           In order to balance the interest of timely

production to defense counsel with the interest of protection of witness safety and privacy, certain


                                                  2
sensitive disclosure material may be produced on an "attorneys ' eyes only" basis. Any documents

or portions of documents designated "attorneys' eyes only" may be reviewed and discussed only

by counsel to the parties in this matter (or anyone working under their direction) or the Court. The

Government' s designation of material as attorneys' eyes only will be controlling absent contrary

order of the Court.

            4. Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel ("the defense") other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

            5. The Government may authorize, in writing, disclosure of disclosure material

beyond that otherwise permitted by this Order without further Order of this Court.

            6. This Order does not prevent the disclosure of any disclosure material in any motion,

hearing, or trial held in this action, or to any judge or magistrate judge, for purposes of this action.

However, materials marked "attorneys' eyes only" that are pertinent to any motion before the

Court should initially be filed under seal, absent consent of the Government or Order of the Court.

All filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

                                Return or Destruction of Material
            7. Except for disclosure material that has been made part of the record of this case,

the defense shall return to the Government or securely destroy or delete all Confidential

Information within 30 days of the expiration of the period for direct appeal from any verdict in the

above-captioned case; the period of direct appeal from any order dismissing any of the charges in

the above-captioned case; or the granting of any motion made on behalf of the Government
                                                   3
dismissing any charges in the above-captioned case, whichever date is latest, subject to defense

counsel ' s obligation to retain client files under the Rules of Professional Conduct.

                                     Retention of Jurisdiction
            8. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney



By: ~ ~                                                    Date:   5/6/2021
   Jim Ligtenberg
   Assistant United States Attorney



    Isl Martin Cohen                                       Date:   5111 12021
   Martin Cohen
   Counsel for Joseph Belmar


SO ORDERED:

Dated: New York, New York
      #-AtH'( }~    , 2021


                                                   THE HONORABLE KIMBA M. WOOD
                                                   UNITED STATES DISTRICT JUDGE




                                                  4
